Detailed Office Action
	The communication dated 10/3/2019 has been entered and fully considered. Claims 1-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 13 are objected to because of the following informalities:
Claim 1, line 4: replace “coat the substrate” with “coat the plastic substrate”.
Claim 1, line 5: add “a” before “processing temperature” and add “of” after “processing temperature”
Claim 1, line 6: add “a” before “processing pressure” and add “of” after “processing pressure”.
Claim 1, line 7: add “coating” before “composition”.
Claim 1, line 7: add “a” before “cure temperature”.
Claim 13, line 2: replace “from the substrate” with “from the plastic substrate”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-8, 12, 13, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 12, the phrase “preferably” in line 2 renders the claims indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention {see MPEP 2173.05(d)}. Moreover, these claims recite a narrower limitation after “preferably” as compared to the limitation just before this phrase. These claims are considered indefinite because there is a question or doubt as to whether the feature introduced by this narrower limitation is (a) merely exemplary of the remainder of the claims, and therefore not required or (b) a required feature of the claims. For the purpose of examination, the Examiner considers the narrower range to be the required limitation.
Claim 6 recites the limitation "the mold temperature" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner replaces this limitation with “the cure temperature” that is recited in claim 1.
Claim 7 recites the limitation "the step of mixing" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claims 8 is dependent on claim 7 and is rejected as well.

Claim 8, in line 1 recites “one of the polymer”. Claims 7 and 1 recite only one polymer and not a plurality of polymers. Therefore, the limitation of “one of the polymer” is unclear and indefinite since no additional polymers are recited in claims 7 and 1.
Claim 8, in lines 1/2 recites “an isocyanate-reactive resin”. This limitation is already recited in claim 7. Therefore, it is not clear that this resin is the same resin or a different one. For the purpose of examination, the Examiner interprets it as the same.
Claim 8 recites the limitation "the impingement mixing head" in lines 2/3. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the coating surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15, in line 1 recites “a plastic substrate”. This limitation is already recited in claim 1. Therefore, it is not clear that this plastic substrate is the same plastic substrate or a different one. For the purpose of examination, the Examiner interprets it as the same.
Claim 18 recites the limitation "the film" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner replaces the dependency of this claim from claim 1 to claim 17 where a film is recited.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WADE (WO-2016/02856-A1, of-record), hereinafter WADE. Note that the italicized text below are the instant claims.
Regarding claim 1, WADE discloses A process for in-mold coating comprising: (a) introducing a plastic substrate into a mold cavity of a mold; (b) introducing a coating composition into the mold cavity containing the plastic substrate in order to coat the substrate {[abstract]}, 
(i) at processing temperature 50 ºC-120 ºC {[0059] note that preparation before feeding is the processing}, 
(ii) at processing pressure 11,000 to 20,700 kPa {[0059] note that preparation before feeding is the processing, note that 1psi is 6.9 kPa, thus 17,250 to 19,320 kPa}; 
and (c) curing the composition in the mold cavity at cure temperature of 62-105 ºC {[0007] note that the mold temperature is the temperature at which curing occurs};
 wherein the coating composition comprises a polymer comprising isocyanate-reactive groups; and a polyisocyanate {[abstract]}, 
and wherein the coating composition has a viscosity of 200 to 500 mPa.s at the processing temperature {[0025]}.
Note that WADE teaches a processing temperature of 49 ºC-52 ºC that is very close and overlaps with the claimed processing temperature of 50 ºC-120 ºC. A prima facie case of obviousness is established when a claimed range partially overlaps or touches the prior art range {see MPEP 2144.05 (I)}.
Also note that WADE teaches a viscosity of less than 12,000 mPa.s that encompasses the claimed viscosity of 200 to 500 mPa.s. A prima facie case of 
The Examiner also notes that since WADE discloses substantially the same coating compositions processed at substantially the same processing temperature and pressure (see claim 1 analysis above), inherently, substantially the same viscosity should be obtained. Notably, the Applicant’s disclosure does not specify any additional method step(s) that results in said viscosity. If applying the same method steps to the same composition does not inherently result in the same viscosity, then a question of scope of enablement and/or omitting essential method steps can be brought for this claim.
Regarding claim 4, WADE discloses wherein the processing temperature is 50-80 ºC, preferably 66-77 ºC {see section 112(b) above, [0059]}.
Note that WADE teaches a processing temperature of 49 ºC-52 ºC that is outside the claimed processing temperature. The Examiner considers the disclosed temperature range of WADE to be close to the claim range, since the broader ranges previously recited in this claim and claim 1 overlap the WADE’s disclosed temperature range.  A prima facie case of obviousness is established when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same [or similar] properties. Peterson, 315 F.3d at 1329, citing Titanium Metals Corp. v. Banner, 778 F.2d at 783. 
Regarding claim 5, WADE discloses the processing pressure is 12,400 to 15,200 kPa {[0059] note that 1psi is 6.9 kPa, thus 17,250 to 19,320 kPa}.
 A prima facie case of obviousness is established when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same [or similar] properties. Peterson, 315 F.3d at 1329, citing Titanium Metals Corp. v. Banner, 778 F.2d at 783. 
Regarding claim 6, WADE discloses wherein the mold temperature is 71 to 82 ºC {note section 112(b) above, [Table 2, 2E]}.
Regarding claims 7 and 8, WADE discloses further comprising the step of mixing the polymer comprising an isocyanate-reactive resin and the polyisocyanate into a mixing head where the components are mixed before injection into the mold cavity (claim 7), wherein one of the polymer comprising an isocyanate-reactive resin and the polyisocyanate is fed to the impingement mixing head through an orifice having a diameter of 0.15 mm-0.70 mm (claim 8) {[0082]}.
The Examiner notes that WADE discloses an orifice diameter of 0.0081 mm that is below and outside the claimed range. However, WADE also discloses that the selection of the diameter of orifice depends on the pressure than one wants to achieve {[0059]}. Therefore, WADE recognizes the orifice diameter as a result-effective variable. It is well established that determination of optimum values of result-effective variables (in case the effect of orifice diameter on processing pressure) is within the skill of one practicing in the art {see MPEP 2144.05(II)(B)}. The person of ordinary skill in the art 
Regarding claims 9 and 10, WADE discloses wherein the polymer comprising isocyanate-reactive groups comprises: (i) an aromatic branched polyester polyol; and (ii) an aliphatic polycarbonate polyol claim 9), wherein the aliphatic polycarbonate polyol is a polycarbonate diol (claim 10) {[0028], [0032], [0034]}.
Regarding claim 11, WADE discloses wherein the polyisocyanate comprises an isocyanurate of hexamethylene diisocyanate {[0036]}.
Regarding claim 12, WADE discloses wherein the coating composition has a thickness of 0.05 mm to 3.5 mm, preferably, 0.5 mm-3.0 mm {see section 112(b) above, [0081]}.
Note that WADE teaches a thickness of 0.1 mm- 1 mm that is very close and overlaps with the narrower limitation of the claimed thickness. A prima facie case of obviousness is established when a claimed range partially overlaps or touches the prior art range {see MPEP 2144.05 (I)}.
Regarding claim 13, WADE discloses wherein the coating surface is at a substantially constant distance from the substrate {see claim 1 analysis, the Examiner submits that since WADE discloses the same method as claim 1, inherently the coating will have the same thickness, or is at a constant distance from the substrate}.
Regarding claim 15, WADE discloses further comprising molding a plastic substrate {[abstract]}.
 wherein the mold comprises a first cavity and a second cavity, and the plastic substrate is molded in the first cavity and the coating composition is introduced in the second cavity {[abstract]}.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over WADE as applied to claim 1 above, and further in view of HIGASHIIZUMI (US-2008/0029933), hereinafter HIGASHIIZUMI.
Regarding claim 2, WADE disclose all the limitations of claim 1 as discussed above. WADE further discloses that the plastic substrate is a polycarbonate {[0021]}. WADE, however, is silent on this polycarbonate being an aromatic polycarbonate.
In the same field on endeavor that is related to molding polycarbonate resin, HIGASHIIZUMI discloses wherein the plastic substrate comprises aromatic polycarbonate {[0020]}.
At the effective filing of the instant invention, it would have been obvious to have substituted the generic polycarbonate of WADE with the aromatic polycarbonate of HIGASHIIZUMI, since it has been held that a simple substitution of one known element for another is likely to be obvious when predictable results are achieved {see MPEP 2143 (I)(B)}. 
Since both WADE’s {[0066]} and HIGASHIIZUMI’s {[0019]} application of the plastic substrate is in the area of electrical/lightening equipment, it is highly likely that similar results (i.e. an optimum molded object) can be achieved by this substitution.
Claims 3 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over WADE as applied to claim 1 above, and further in view of DAVIS (US-2016/0084490), hereinafter DAVIS.

In the same filed of endeavor that is related to in-mold processes, DAVIS discloses wherein at least one of electronic circuits, light emitting diodes and graphic images are attached to the plastic substrate (claim 3), further comprising adding a film comprising electronic circuits, light emitting diodes and/or graphic images (claim 17), wherein the film is applied to a cavity in which a plastic substrate is molded (claim 18), further comprising adding electronic circuits, light emitting diodes and/or graphic images to the plastic substrate, before introducing the coating composition (claim 19) {[abstract], [0002] note that circuit board is in the form of a film or a sheet, [0027] note that molding of plastic is done with the additional component, thus according to WADE’s abstract coating composition is added after molding the plastic substrate, [0094] note placing the LED into the mold cavity first}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of DAVIS in the method of WADE and have included an additional component in the molding of the plastic substrate.
The Examiner notes that WADE method is for electrical/lightening equipment {[0066]}, therefore, one of ordinary skill in the art would have been motivated to look to prior art to determine how to incorporate some of these electrical or lightening pieces in the plastic substrate during its molding, since in certain case this combination results in .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over WADE as applied to claim 1 above, and further in view of YONTZ (US-2014/0274473), hereinafter YONTZ.
Regarding claim 14, WADE discloses all the limitations of claim 1 as discussed above. WADE also discloses a range of additional compounds and additives that can be added to the coating composition {[0051]}. WADE, however, is silent on adding a plasticizer to the composition.
In the same filed of endeavor that is related to molding a plastic object with a coating, YONTZ discloses wherein the coating composition further comprises a plasticizer {[0087]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of YONTZ in the method of WADE and have included ad plasticizer in the coating composition.
The Examiner note that YONTZ describes a range of additives that can be added to the coating composition {[0087]} that is very similar to those described by WADE {[0051]}. Therefore, it would have been very obvious to an artisan and well within his/her skills to also include a plasticizer in the method of WADE as taught by YONTZ, since these are typical compounds included in the coating composition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748